DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's application filed 04/07/2021.
Claims 1-8 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mihelich et al (WO-2010/135294, reference cited in IDS of 04/07/2021).
Regarding claim 8, Mihelich discloses a device for controlling the distortion (see "nonlinear processing block 228" in figure 2, "nonlinear optimization engine 430" in figure 4 and blocks 1871, 1873 and 1875 in figure 20, and figure 17) generated by a system of at least one loudspeaker on board a vehicle (applications for vehicles are disclosed in paragraph [0035]: "The measured audio responses can be in-situ 
carrying out a measurement of at least one indicator of the distortion of the at least one loudspeaker (the impulse responses between the loudspeakers and microphones of the sound reproduction system are measured in situ, see paragraph [0035]; the in situ distortion measurement is disclosed in paragraph [0217] in relation with figure 20; use of the total harmonic distortion or THD rate is referenced in paragraph [0196]);
determining an acceptable distortion threshold for each distortion indicator (see "The nonlinear processing blocks (NL1-NLN) 228 may be configured with limit settings based on the operational ranges of the loudspeakers 204, to manage distortion levels" in paragraph [0079]);
determining a maximum acceptable amplitude for each frequency of a range of frequencies of interest [fmin; fmax] of the audio signal entering the loudspeaker system (see "The distortion may be regulated to a certain value, such as 10% THD, with the level recorded at each frequency at which the distortion was measured" in paragraph [0196]);
generating a set of at least one filter (the imposition of a maximum level for the THD results in a step of generating parameters for the "Power Limiter" 1706 in figure 17, see paragraph [0196], "The system optimization module 420 also may set or adjust limiter settings in the nonlinear processing block 228 (FIG. 2) based on the distortion information"; concerning the implementation of the feature "Power Limiter" 1706, paragraph [0201] mentions the use of filters for adjusting the power of the input signal 
correcting the audio signal entering the loudspeaker system by applying at least one filter (figure 2 discloses a nonlinear processing block 228 for controlling, inter alia, distortion; paragraph [0196] indicates that the optimization module 420 of figure 4 generates the parameters of the block 228 of the power limiter; the parameters of the power limiter comprise filters according to paragraph [0201] cited above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mihelich. 
Regarding claim 1, Mihelich discloses a method for controlling the distortion (see "nonlinear processing block 228" in figure 2, "nonlinear optimization engine 430" in figure 4 and blocks 1871, 1873 and 1875 in figure 20, and figure 17) generated by a system of at least one loudspeaker on board a vehicle (applications for vehicles are disclosed in paragraph [0035]: "The measured audio responses can be in-situ 
a step of measuring at least one indicator of the distortion of the at least one loudspeaker (the impulse
responses between the loudspeakers and microphones of the sound reproduction system are measured in situ, see paragraph [0035]; the in situ distortion measurement is disclosed in paragraph [0217] in relation with figure 20; use of the total harmonic distortion or THD rate is referenced in paragraph [0196]), during which measurement step an excitation signal is sent to the loudspeaker system (see paragraph [0094], "test signal"), a response of the loudspeaker system is captured by means of at least one microphone (see paragraph [0035]: "Audio responses of a plurality of loudspeakers included in the audio system may be captured with one or more microphones and stored in the response matrix") arranged in the vehicle (see paragraph [0035]: "such as from inside a vehicle"), frequency scanning being carried out on the excitation signal in order to learn the response of the loudspeaker system over a range of frequencies of interest [fmin; fmax] (see paragraph [0094]: "The test waveform may be one or more frequencies having a magnitude and bandwidth to fully exercise and/or test the operation of the audio system 302") and determine the at least one distortion indicator of the loudspeaker system over this range of frequencies of interest, the at least one microphone being arranged in the vehicle (see paragraph [0093]: "For example, in the case of a vehicle, there may be four listening positions, and
four audio sensors 320 may be used at each listening position.");

a step of generating a set of at least one filter intended to be applied to the audio signal (the imposition of a maximum level for the THD results in a step of generating parameters for the "Power Limiter" 1706 in figure 17, see paragraph [0196], "The system optimization module 420 also may set or adjust limiter settings in the nonlinear processing block 228 (FIG. 2) based on the distortion information"; concerning the implementation of the feature "Power Limiter" 1706, paragraph [0201] mentions the use of filters for adjusting the power of the input signal such that it does not exceed a certain limit: "The power limiter 1706 may determine a weighted factor or use some other technique to configure filters to adjust the power spectra of the channel or group of channels to maintain power consumption of the respective channel or group of channels at or below the predetermined limit"), making it possible to obtain, for each frequency f of the range of frequencies of interest of the audio signal, an amplitude of the audio signal lower than the maximum acceptable amplitude (the nonlinear processing block 
a step of correcting the audio signal entering the loudspeaker system by applying at least one filter determined in the generation step to the audio signal (figure 2 discloses a nonlinear processing block 228 for controlling, inter alia, distortion; paragraph [0196] indicates that the optimization module 420 of figure 4 generates the parameters of the block 228 of the power limiter; the parameters of the power limiter comprise filters according to paragraph [0201] cited above).
Mihelich does not discloses the distortion control method for each frequency corresponding to an acoustic mode of the car, a position of at least one microphone helps avoid nodes in the acoustic mode.  
However, Mihelich discloses in paragraph [0093] that there are as many measurements as there are listening positions in the passenger compartment of the vehicle, and that up to four measurements can be carried out per listening position. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to realizes that the use of four microphones, situated in different positions, undoubtedly makes it possible to obtain the same effects as those described in the present application on page 8, lines 16-21: "if one of the microphones is located in a node for a given excitation of the loudspeaker, another microphone will be located outside the nodes and the signal captured by this other microphone can be 
Regarding claim 2, the selection of the range of frequencies from 20 Hz to 60 Hz corresponds to low frequencies, in which it is well known that loudspeakers generate the most distortion (transducer excursion is at a maximum in this frequency range). The selection of this range of frequencies therefore would have been obvious to one of ordinary skill in the art for maximum distortion control.
Regarding claim 3, Mihelich discloses the use of several microphones in paragraph [0035], "Audio responses of a plurality of loudspeakers included in the audio system may be captured with one or more microphones and stored in the response matrix". 
Regarding claim 4, Mihelich discloses the distortion may be regulated to a certain value, such as 10% THD" in paragraph [0196]) is merely indicative and depends on the circumstances, and having specific threshold setting.
Regarding claim 5, Mihelich discloses the method of claim 1, characterized in that a filter is determined during the generation step for each volume level of a vehicle car radio, see Fig. 17 and paragraph [00201] wherein the filter is determined during in-situ of the generation step for each volume level that is regarding the power consumption of the audio device which is the car radio.
Regarding claim 6, Mihelich discloses the nonlinear processing block 228 in figure 2 is implemented in the form of a power limiter (see paragraph [0196]), such that a maximum level, which is itself dependent on the frequency, is not exceeded by the input signal. Therefore, the power limiter acts as a filter making it possible to obtain, for 
Regarding claim 7, see Fig. 15 and paragraph [00189].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Augustya et al, Haulick et al, Amadu et al and Vaughan et al are cited references that including various car audio systems and methods with audio signals equalization and distortion control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/XU MEI/           Primary Examiner, Art Unit 2654                                                                                                                                                                                              	02/10/2022